DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Action is in response to Applicant’s amendment filed on 09/20/2022. Claims 15-34 are still pending in the present application.  This Action is made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of U.S Patent No. (US 9,756,464 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 15, the claim 14 of the U.S Patent No. (US 9,756,464 B2) discloses: 
Current Application
15. A method for managing communication in a mobile device, the method comprising: determining, based on a first probability and a second probability, a first area probability as a likelihood that the mobile device is located within a first area, wherein: the first probability is a likelihood that a signal received in the first area from a first base station has signal strength above a measured signal strength for a signal received from the first base station, and the second probability is a likelihood that a signal received in the first area from a second base station has signal strength below the measured signal strength; determining, based on a third probability and a fourth probability, a second area probability indicative of the mobile device being located within a second area, wherein: the third probability is a likelihood that a signal received in the second area from the first base station has signal strength above the measured signal strength, and the fourth probability is a likelihood that a signal received in the second area from the second base station has signal strength below the measured signal strength; and adjusting one or both of the first area probability and the second area probability based on one or more network parameters other than measured signal strength; determining based on the first area probability and the second area probability whether the mobile device is located in the first area or the second area.
9,756,464
14. (Currently amended) A method, comprising: determining for a plurality of sub-areas of a geographical area covered by a mobile radio network, antenna probabilities for a plurality of antennas located in the geographical area, wherein: the antenna probabilities are determined based on expected field strengths for the plurality of antennas in each of the plurality of sub-areas; the antenna probabilities indicate for each particular antenna, in each of the plurality of sub-areas, the probability that a mobile communication terminal uses that particular antenna when located in that sub-area;  determining a location area for a user using a particular mobile communication terminal in the geographical area, based on the antenna probabilities and determination of one or more antennas used by the particular mobile communication termination, and without requiring measuring signal properties at the particular mobile communication terminal, wherein determining the location area comprises: determining, based on the antenna probabilities, location probabilities for the plurality of sub-areas, wherein each location probability indicates a probability that a mobile communication terminal is located in the respective sub-area; determining a polygon enveloping one or more of the plurality of sub- areas, wherein each of enveloped one or more of the plurality of sub-areas has at least a defined minimum location probability; and determining based on the polygon at least one ellipse defining the location area, wherein determining the at least one ellipse comprises: defining a single ellipse around the polygon; and Page 2 of 11APPLICATION NO. 14/887,620 (ATTORNEY DOCKET No. 24335US03) REPLY TO FINAL OFFICE ACTION OF JAN. 27, 2017 assessing whether the single ellipse defines the location area based on one or more defining criteria, wherein the one or more defining criteria comprise a number of the probable sub-areas being lower than a defined maximum number of sub-areas, and a density of the probable sub-areas being higher than a defined minimum density. 

Nonetheless, the removal of said limitations from the claim 15 of the present application made claim 14 a broader version or same version of claim 15. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963), claim 15 is not patentably distinct from claim 14. 
Claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S Patent No. (US 9,167,552 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 15, the claim 14 of the U.S Patent No. (US 9,167,552 B2) discloses: 
Current Application
15. A method for managing communication in a mobile device, the method comprising: determining, based on a first probability and a second probability, a first area probability as a likelihood that the mobile device is located within a first area, wherein: the first probability is a likelihood that a signal received in the first area from a first base station has signal strength above a measured signal strength for a signal received from the first base station, and the second probability is a likelihood that a signal received in the first area from a second base station has signal strength below the measured signal strength; determining, based on a third probability and a fourth probability, a second area probability indicative of the mobile device being located within a second area, wherein: the third probability is a likelihood that a signal received in the second area from the first base station has signal strength above the measured signal strength, and the fourth probability is a likelihood that a signal received in the second area from the second base station has signal strength below the measured signal strength; and adjusting one or both of the first area probability and the second area probability based on one or more network parameters other than measured signal strength; determining based on the first area probability and the second area probability whether the mobile device is located in the first area or the second area.
9,167,552

1.  A method, comprising: determining for a plurality of sub-areas of a geographical area, location probabilities, wherein each location probability indicates a probability that a mobile communication terminal is located in the  respective sub-area, based on field strengths expected in the sub-areas for antennas located in the geographical area, and based on the antenna used by the  mobile communication terminal;  determining at least one ellipse defining a 
location area of a user using the mobile  communication terminal, based on: the location probabilities of the sub-areas, and a polygon enveloping probable  sub-areas having at least a defined minimum location probability;  and  determining the at least one ellipse by: defining a single ellipse around the  polygon;  assessing whether the single ellipse defines the location area with a 
defined minimal density of probable sub-areas;  and determining more than one ellipse for defining the location area, otherwise.

Nonetheless, the removal of said limitations from the claim 15 of the present Patent made claim 14 a broader version or same version of claim 15. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963), claim 15 is not patentably distinct from claim 14.  Same rejection under nonstatutory double patenting is applied to the patents (9,756,464), (10, 1237, 684) and (10,708,710).
Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642